The opinion of the court was delivered by
Swayze, J.
Herman C. Freund by his will gave his wife the income for life of his estate and then directed
*81“that after her demise all the property shall go to my children in equal shares, and in ease one of my children dies without issue his or her share shall be divided equally among the other children.”
Five children survived him. One of these, Herman G. Freund, died without issue, after the death of the life tenant, having devised all his estate to his wife, Anna, the present respondent. The question is whether she took anything by this devise or whether Herman G.’s interest terminated by his death without issue. We agree with the learned vice-chancellor that one-fifth of Herman C.’s estate was vested in his son Herman G., and passed by the latter’s will to the respondent. This result was vindicated by the vice-chancellor in a characteristically thorough and able opinion.
We think it necessary to say only that the case is governed by the principle illustrated in Post v. Herbert’s Executors, 27 N. J. Eq. 540, and Miller v. Worrall, 59 N. J. Eq. 134. The opinion in the latter case was not by this court and the decree was reversed, but we took care to say that in this respect we agreed with the vice-chancellor.
The decree in the present case must be affirmed, with costs.
For affirmance — The Chief-Justice, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisci-i, Black, White, HepPENHEIMER, WILLIAMS, TAYLOR, GARDNER, ACKERSON-14.
For reversal — None.